Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed March 29, 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170219364A1 to Lathrop et al., which was cited by applicant (hereinafter, Lathrop) in view of US10810883B1 to Rander et al. (hereinafter, Rander) and in further view of JP2018167776A to Yuka et al. (hereinafter, Yuka) and US20210061288 A1 to Samel.
Regarding claim 1, Lathrop discloses:  a computer-implemented method for path mapping, the computer- implemented method comprising: obtaining, by one or more processors, a path mapping inquiry to at least one expected destination; generating, by one or more processors, two or more alternative paths to the at least one expected destination {the autonomous vehicle makes decisions about upcoming maneuvers that are required to reach a destination (a path mapping inquiry to at least one expected destination), a route to a destination is planned along with alternative routes to the destination (paragraph [0025]); the techniques are implemented in a computer incorporated into the vehicle (paragraph [0061])}.
 Lathrop does not teach: collecting, by one or more processors, parameters from one or more vehicles on the two or more alternative paths, wherein collecting the parameters comprises collecting traffic environment data, and vehicle data associated with autonomous vehicles and the non-autonomous vehicles.
Rander remedies this and teaches a transport system receives vehicle data (parameters) from each self-driving vehicle (SDV) in a fleet of SDVs operating throughout a given region (abstract) / a transport system is disclosed herein that can leverage vehicle data from a fleet of SDVs traveling throughout a given region in order to construct dynamical traffic models that can provide lane-specific traffic information for the given region (col. 1, lines 62-66) / The SDV 200 can be equipped with multiple types of sensors 201, 203 which can combine to provide a computerized perception of the space and the physical environment surrounding the vehicle 200 [traffic environment data] (col. 8, lines 19-24) / the fleet of SDVs 190 is dispersed throughout a given region, e.g., a city or metropolitan area (it is implied that the given region includes alternative paths)(col. 5, lines 20-23) / the SDV 109 follows a route generated by a mapping resource (vehicles are on the alternative paths)(col. 7, lines 13-16) / Some variations also recognize that an autonomous-capable vehicle can be operated either autonomously or manually [col. 8, lines 11, 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter collecting feature of Rander with the described invention of Lathrop in order to obtain data required for constructing a traffic model {Rander, abstract: Based on the set of properties of the one or more vehicles, the transport system can construct traffic model(s) for the given region.}.
Lathrop in view of Rander does not explicitly teach that the parameters are safety parameters and the safety parameter comprises biometric data. Yuka remedies this and teaches: the difference between the position evaluation and the speed evaluation (safety parameters) is added to calculate the driving safety index (see FIG. 5), as evaluation items, longitudinal acceleration, lateral acceleration, yaw rate, etc. (safety parameters) may be added (paragraph [0044] of the English translation) / The vehicle sensor 3 includes an in-vehicle camera, a biological sensor (paragraph [0028]) / The biosensor measures the driver's heartbeat, pulse, sweating, brain waves, etc., and outputs biometric data (paragraph [0029]) / the driver does not necessarily drive on the reference driving route Ra according to his / her taste or habit [driving habit]. For example, some drivers prefer to drive in a position that shifts to the left rather than in the center of the lane. Therefore, a high driving safety index may not always be calculated for a driver with high driving skill (paragraph [0047]). 
Lathrop in view of Rander and Yuka does not explicitly teach that the safety parameter comprises driving habit data from drivers of non-autonomous vehicles. Samel remedies this and teaches: methods, systems, and apparatus for automatically detecting and applying a driving style of a driver (abstract); each human driver may have various driving habits or tendencies, which are referred to herein as the driver's style (paragraph [0015])}.
Lathrop further teaches: processing, by one or more processors, the safety parameters to calculate path safety indexes of the two or more alternative paths; and determining and selecting, by one or more processors, a path between the two or more alternative paths based on the path safety indexes {route optimization (determining and selecting a path) for navigation system processes parameters basing on an autonomous value for given routes and/or route segments (calculating path indexes is implied) (paragraph [0026])}. 
Rander and Yuka further teach: wherein calculating the path safety indexes comprises determining a value for each of the biometric data, the driving habit data, the vehicle data, and the traffic environment data in a calculation that correlates and predicts impact between the autonomous vehicles and the non-autonomous vehicles for each of the two or more alternative paths {Rander, abstract / col. 5, lines 20-23 / col. 7, lines 13-16 / col. 8, lines 11, 12]: [between the autonomous vehicles and the non- autonomous vehicles for each of the two or more alternative paths] / FIG. 1 is a block diagram illustrating an example transport system in communication with user devices and a fleet of transport vehicles. The transport system 100 can include a communications interface 115 to communicate with the user devices 195 and the fleet of self-driving vehicles (SDVs) 190 over a number of networks 180. the transport system 100 can communicate with human drivers operating transport vehicles, via the drivers' mobile devices or on-board computer systems (col. 4, line 58 – 67) / The control system 220 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles) (col. 8, lines 19 – 24) / The controllers 240 can use the commands 235 as input to control propulsion, steering, braking, and/or other vehicle behavior while the SDV 200 follows a current route. (col. 9, lines 39-42) / (col. 11. lines 19-22): A detected event can correspond to a roadway condition or obstacle which, when detected, poses a potential hazard or threat of collision [impact] to the vehicle 200.  / (col. 11, lines 55-63): in the event of an incident in the path of the vehicle 200, the event logic 224 can signal the event alert 229 to avoid a collision [impact]. The event alert 229 can indicate (i) a classification of the event (e.g., “serious” and/or “immediate”), (ii) information about the event, such as the type of object that generated the event alert 229, and/or information indicating a type of action the vehicle 200 should take (e.g., location of object relative to path of vehicle, size or type of object, etc.).}, {Yuka: the vehicle sensor 3 includes, a vehicle behavior sensor, a driver operation detection sensor, a vehicle-to-vehicle communication device, a vehicle-infrastructure communication device (paragraph [0028]) / the vehicle-to-vehicle communication device and the vehicle-infrastructure communication device acquire communication data from other vehicles and traffic data from the traffic infrastructure (paragraph [0029])}. 
It is noted that Rander and Yuka provide numerous disclosures that teach the limitation, “a calculation that correlates and predicts impact between the autonomous vehicles and the non-autonomous vehicles for each of the two or more alternative paths”.
It is noted that the limitation, “to simultaneously increase safety between the autonomous vehicles and the non-autonomous vehicles” only describes intended purpose.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the safety parameter and index of Yuka, parameter collection feature from multiple vehicles on multiple paths of Rander, and driving habit consideration feature of Samel with the described invention of Lathrop in order to obtain safety parameters of alternative paths from autonomous and non-autonomous vehicles driven on the paths. 
	Similar reasoning applies to claims 12, 17.
Regarding, claim 2, which depends from claim 1, Lathrop further discloses navigating, by one or more processors, at least one autonomous vehicle to the at least one expected destination according to the selected path {a system is disclosed for processing and optimizing a route to a specific destination via a vehicle that has the capability to drive autonomously (paragraph [0007])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle navigation feature of Lathrop with the described invention of the modified Lathrop in order to provide navigation for the determined path.
	Similar reasoning applies to claims 13, 18.
Regarding claim 3, which depends from claim 2, Yuka teaches: collecting and processing, by one or more processors, autonomous-driving parameters from the at least one autonomous vehicle to calculate autonomous-driving safety information of the at least one autonomous vehicle {paragraph [0044] of the English translation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous-driving parameter handling feature of Yuka with the described invention of the modified Lathrop in order to incorporate data collected from autonomous vehicle driven on a given path.
	Similar reasoning applies to claims 14, 19.
Regarding claim 4, which depends from claim 3, Rander teaches: providing, by one or more processors, the autonomous-driving safety information of the at least one autonomous vehicle to the one or more vehicles {the transport system 100 can transmit transport directive 182 to SDVs in the fleet (to the one or more vehicles) that are proximate to such areas in order to provide refreshed SDV data 194 (465)(the autonomous-driving safety information)(col. 16, lines 11-20)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rander’s feature of the providing information to autonomous vehicles with the described invention of the modified Lathrop in order to feedback data to vehicles. 
Similar reasoning applies to claims 15, 20.
Regarding claim 5, which depends from claim 1, Yuka teaches: at least one of the safety parameters is related to a biometric index of at least one driver of the one or more vehicles to indicate a fatigue degree of the at least one driver {the biosensor measures the driver's heartbeat, pulse, sweating, brain waves, etc., and outputs biometric data (paragraph [0029]); prompts the driver by judging the driver's fatigue (paragraph [0062])}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver’s biometric data feature of Yuka with the described invention of the modified Lathrop in order to avoid unsafe driving due to driver’s fatigue.
	Similar reasoning applies to claim 16.
Regarding claim 6, which depends from claim 1, Rander teaches: parameters are selected from a group comprising of the one or more vehicles {abstract}. Yuka teaches: the safety parameters are selected from a group comprising an operational status of the vehicles and a status of an environment {the control unit 11 identifies the existence of the obstacle outside the vehicle (paragraphs [0044], [0094] of the English translation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple vehicle data collection feature of Rander and vehicle and outside safety parameter feature of Yuka with the described invention of the modified Lathrop in order to consider comprehensive safety parameters of vehicles on multiple paths. 
	Regarding claim 7, which depends from claim 1, Samel teaches: one of the safety parameters is related to a driving habits index of at least one of driver of a vehicle from the one or more vehicles {methods, systems, and apparatus for automatically detecting and applying a driving style of a driver (abstract); each human driver may have various driving habits or tendencies, which are referred to herein as the driver's style (paragraph [0015])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving habit feature of Samel with the described invention of the modified Lathrop in order to consider driver’s habit as a safety parameter. 
Regarding claim 8, which depends from claim 1, Rander further discloses: the one or more vehicles include at least one autonomous vehicle, and one of the safety parameters is related to an autonomous vehicle safety index of the at least one autonomous vehicle {examples are referenced herein in context of an autonomous vehicle (AV) or self-driving vehicle (SDV) (col. 4, lines 47, 48)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous vehicle of Rander with the described invention of the modified Lathrop in order to apply the method to autonomous vehicles.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop in view of Rander, Yuka, Samel and in further view of US10935978B2 to Yalla et al. (hereinafter, Yalla).
	Regarding claim 9, which depends from claim 1, Yuka teaches: processing the safety parameters to calculate the path safety indexes of the two or more alternative paths {the traveling safety index is an index based on the reference traveling route Ra (paragraph [0047] of the English translation). Yalla teaches: splitting each of the two or more alternative paths into a plurality of sections {the vehicle 100 may be traveling down a route 816 as shown FIG. 8B, this route 816 may be broken into or represented by two or more sections or segments 824 a-824 h (col. 26, lines 4-6)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the path safety index calculation feature of Yuka and the split section feature of Yalla with the described invention of the modified Lathrop in order to increase the granularity of path safety calculation.
Regarding claim 10, which depends from claim 9, Yuka teaches: processing the safety parameters to calculate the path safety indexes of the alternative paths {paragraph [0047] of the English translation}. Yalla teaches that a path is formed by a plurality of sections {col. 26, lines 4-6)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply safety index calculation of Yuka to the detailed level of processing the safety parameters of each of the plurality of sections associated with the plurality of sections of Yalla to calculate a section safety index for each of the sections, and incorporate such processing with the described invention of the modified Lathrop in order to provide safety index in the level of each section of a path.
Regarding claim 11, which depends from claim 10, Yuka teaches: processing the safety parameters to calculate the path safety indexes of the alternative paths {paragraph [0047] of the English translation}. Yalla teaches: generating a weighted value for each of the sections; and using a weighting algorithm to calculate the path safety indexes according to the weighted value and the section safety index {the location module 333 can weight lower or filter out segments 824 that are not within or in physical proximity to area 820, those lower weighted or filtered segments 824 are then not considered by the location module 333 (col. 32, lines 66, 67, col. 33, lines 1-3)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the  weighted value for each of the sections of Yalla to the safety index calculation of Yuka, and using the weighting algorithm of Yalla to calculate the path safety indexes according to the weighted value and the section safety index, and incorporate such processing with the described invention of the modified Lathrop in order to obtain path safety index modified by weighting. 

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. In response to Applicant's arguments that the limitation of claim 1, "determining a value for each of the biometric data, the driving habit data, the vehicle data, and the traffic environment data in a calculation that correlates and predicts impact between the autonomous vehicles and the non-autonomous vehicles for each of the two or more alternative paths” is not taught by the cited references, it is pointed out that [1] the amended portions, “determining a value” and “calculation that correlates and predicts” do not change the scope of the limitation because determining value and calculation are implied by the calculating path safety indexes in claim 1; [2] Rander teaches the limitation, “a calculation that correlates and predicts impact” in col. 11, lines 19-22, 55-63.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661